[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                     FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 06-14112                    December 27, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                  CLERK

                    D.C. Docket No. 05-00435-CV-LSC-S

ELEANOR PRICE,

                                                       Plaintiff-Appellant,

                                    versus

LAFARGE NORTH AMERICA, INC.,

                                                       Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                             (December 27, 2006)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

     Eleanor Price appeals following the district court’s grant of summary

judgment in favor of LaFarge North America, Inc. We review a grant of summary
judgment de novo, applying the same familiar standard as the district court.

Artistic Entm’t, Inc. v. City of Warner Robins, 331 F.3d 1196, 1203 (11th Cir.

2003).

      Price presents two issues on this appeal. She contends that genuine issues

of material fact made the grant of summary judgment improper (1) on her claim

that her termination constituted gender discrimination, and (2) on her claim that

her termination was in retaliation for her prior complaints of discrimination.

      Having reviewed the briefs and the relevant portions of the record, we

conclude that the defendant was entitled to summary judgment on these claims for

the reasons stated in the district court’s opinion. (R.1-56 at 19-37.) Accordingly,

the district court’s judgment is affirmed.

      AFFIRMED.




                                             2